Citation Nr: 0836422	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether clear and unmistakable error exists in a December 8, 
1967 rating action that failed to grant service connection 
for a peripheral vestibular disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1956 
to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California found no clear and unmistakable error 
(CUE) in its December 8, 1967 failure to grant service 
connection for a peripheral vestibular disorder.  

Further review of the claims folder indicates that, by a 
January 2003 rating action, the RO granted service connection 
for a peripheral vestibular disorder (30%, from October 
1999).  In August 2003, the veteran expressed disagreement 
with the 30% rating initially assigned to this disability 
and, in so doing, asserted that a 60% rating was warranted.  
By a January 2004 rating action, the RO redefined this 
service-connected disorder as Meniere's syndrome and awarded 
an increased evaluation of 60%, effective from October 1999, 
for this disability.  In a February 2004 statement, the 
veteran disagreed with the January 2004 decision only to the 
extent that the determination did not include consideration 
of his previously-raised CUE claim.  As such, the Board finds 
that the RO's January 2004 grant of a 60% rating for the 
veteran's service-connected Meniere's syndrome satisfied his 
claim regarding the initial rating of this disability.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

At the personal hearing recently conducted before the 
undersigned Veterans Law Judge at the RO in June 2008, the 
veteran submitted a written statement in which he raised the 
issue of entitlement to an increased rating for his 
service-connected Meniere's syndrome.  In particular, the 
veteran asserted that a 100% rating for this 
service-connected disability is warranted.  The RO has not 
had the opportunity to adjudicate this issue.  The matter is, 
therefore, referred to the agency of original jurisdiction 
(AOJ) for appropriate action.  

In a statement received at the RO in May 2005, the veteran 
raised the issue of entitlement to an earlier effective date 
for the grant of service connection for his peripheral 
vestibular disorder (now characterized as Meniere's disease).  
The RO has not addressed this matter, which is, therefore, 
referred to the AOJ for appropriate action.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  

Further, by the December 8, 1967 rating action, the RO 
granted service connection for bilateral sensorineural 
defective hearing with tinnitus (0%, from September 1967).  
In an April 1978 decision, the RO awarded a separate 
compensable evaluation of 10%, from December 1976, for 
constant tinnitus but confirmed a noncompensable evaluation 
for bilateral hearing loss.  By a July 1998 rating action, 
the RO awarded a compensable evaluation of 30%, from May 
1998, for the veteran's bilateral hearing loss.  In an August 
2000 decision, the RO awarded an increased rating of 40%, 
from October 1999, for this service-connected disability.  

In statements recently received at the RO in August 2003 and 
February 2004, the veteran raised the issue of entitlement to 
an earlier effective date for the award of a compensable 
rating for his service-connected bilateral hearing loss.  The 
RO has not addressed this matter, which is, therefore, 
referred to the AOJ for appropriate action.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  


FINDINGS OF FACT

1.  In the December 8, 1967 rating action, the RO failed to 
grant service connection for a peripheral vestibular 
disorder.  Although notified of the decision and of his 
appellate rights, the veteran did not initiate an appeal of 
that decision.  

2.  The RO's December 8, 1967 decision represents a 
reasonable application of extant law to the facts that were 
then known.  


CONCLUSIONS OF LAW

1.  The December 8, 1967 rating action which failed to grant 
service connection for a peripheral vestibular disorder is 
final.  38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 
19.112, 19.118, 19.153 (1967); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2008).  

2.  CUE was not committed in the RO's December 8, 1967 
failure to grant service connection for a peripheral 
vestibular disorder.  38 U.S.C.A. § 5109A (West 2002) & 
38 C.F.R. § 3.105 (2008); 38 U.S.C.A. §§ 321, 331 (West 
1964); 38 C.F.R. § 3.303 (1967).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that the VCAA is 
not applicable to motions for revision of a rating or Board 
decision on grounds of CUE.  Juarez v. Principi, 16 Vet. 
App. 518, 520-21 (2002) (per curiam order); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

At the personal hearing conducted before the undersigned VLJ 
at the RO in June 2008, the veteran submitted additional 
evidence, including written argument and medical records.  
The veteran did not include a waiver of such evidence by the 
AOJ.  Importantly, however, the additional medical records 
are duplicates of documents previously considered by the RO, 
and the veteran's written arguments are also duplicative of 
statements that he had previously made during the current 
appeal and which were considered by the RO.  Consequently, 
the Board finds that a remand to accord the AOJ an 
opportunity to consider this additional evidence and to issue 
a supplemental statement of the case (SSOC) upon any 
continued denial of the veteran's CUE claim is not necessary.  
38 C.F.R. § 19.31(b) (2008).  

Analysis

By the December 8, 1967 rating action, the RO, in relevant 
part, granted service connection for bilateral sensorineural 
defective hearing with tinnitus (0%, from September 1967).  
According to service treatment records available at that 
time, in September 1956, the veteran complained of ringing in 
his left ear as well as an inability to hear after having 
been at the firing range earlier that day.  A physical 
examination was negative.  

In July 1959, the veteran again complained of buzzing in his 
left ear and difficulty hearing.  He referenced excessive 
aircraft noise exposure for the past two years.  A physical 
examination demonstrated the presence of an area of whiteness 
on his left ear drum with a "cloudy milky" appearance at 
the right lower quadrant of his tympanic membrane.  Very 
early otitis media, and definite hearing deficit, of the left 
ear were diagnosed.  An examiner opined that the buzzing in 
the veteran's left ear probably originated from permanent 
nerve damage.  Radiographic films taken in August 1959 showed 
slight fuzziness of air cells on the right side which were 
suggestive of an old inflammatory disease in this area.  

At the September 1965 separation examination, the veteran 
denied ever having experienced ear trouble or running ears.  
An audiological evaluation completed at that time showed some 
hearing loss, but the veteran's ears (including his eardrums) 
were otherwise normal.  

The veteran was discharged from active military duty in 
November 1965.  At an October 1967 VA examination, he 
complained of ringing in both ears (left worse than the 
right) since 1956 as well as a deterioration of his hearing 
acuity (left worse than the right) but denied experiencing 
any vertigo.  He referenced prolonged in-service noise 
exposure from airplanes.  A physical examination of the 
veteran's ears demonstrated dry and clean ear canals as well 
as clear and intact ear drums with normal appearances.  
Following specialized testing (including an audiogram) the 
examiner diagnosed bilateral sensorineural defective hearing 
apparently due to acoustic trauma as well as tinnitus aurium 
secondary to the hearing impairment.  

In the December 1967 rating action, the RO granted service 
connection for bilateral sensorineural defective hearing with 
tinnitus (0%, from September 1967) but did not adjudicate a 
claim for service connection for a peripheral vestibular 
disorder.  Although notified of the determination, the 
veteran did not initiate an appeal of the decision.  The 
December 1967 rating action, therefore, became final.  
38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1967); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2008).  

On present appeal, the veteran seeks revision or reversal of 
the RO's December 1967 failure to grant service connection 
for a peripheral vestibular disorder on the grounds of CUE.  
VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999) & Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

To establish CUE, a claimant must show either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen 
v. Brown, 8 Vet. App. 92 (1995); & Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

According to the pertinent law and regulation in effect at 
the time of the RO's December 1967 decision in the present 
case, service connection was warranted where the evidence of 
record established that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 321, 331 (West 1964); 
38 C.F.R. § 3.303 (1967).  

Throughout the current appeal, the veteran has maintained 
that, as a result of an in-service explosion while refueling 
an aircraft, he sustained a severe injury to his inner ear, 
which in turn caused him to develop severe bilateral hearing 
loss, tinnitus, and a vestibular disorder manifested by 
dizziness.  He asserts that, in light of the in-service 
findings of an inner ear injury (to include nerve damage), 
the post-service October 1967 diagnoses of bilateral 
sensorineural defective hearing apparently due to acoustic 
trauma as well as tinnitus aurium secondary to the hearing 
impairment, and the probability that his currently diagnosed 
Meniere's disease by definition was present at the time of 
the initial post-service examination in October 1967, the RO 
erred by not considering the claim for service connection for 
a peripheral vestibular disorder at the time of the 
December 8, 1967 rating action.  See, e.g., June 2008 hearing 
transcript (T.) at 3-7.  

Significantly, in adjudicating the veteran's CUE claim, the 
Board may only consider the evidence of record at the time of 
the December 8, 1967 rating action.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (to support a grant of a CUE 
claim, a claimant must show either that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied).  During the current appeal in 
the present case, the veteran has reported experiencing 
dizziness and balance problems since service, and various 
treating physicians have diagnosed Meniere's syndrome and 
associated this disability (along with vertigo and imbalance) 
with the veteran's service.  These facts, however, are not 
relevant to his claim for a finding of CUE in the December 
1967 rating action.  Rather, the Board must consider only the 
evidence of record at the time of that prior decision.  

The veteran's argument that evidence of record at the time of 
the December 8, 1967 rating action supported a grant of 
service connection for a peripheral vestibular disorder 
essentially relates to the weight that the RO accorded 
evidence of record at the time of that prior decision.  Such 
statements, however, cannot support a finding of CUE.  Eddy 
v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. 
App. 92 (1995); & Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994) (mere disagreement with the manner in which the facts 
were weighed or evaluated does not constitute CUE).  

Additionally, the veteran contends that the October 1967 VA 
examination was inadequate because the evaluation did not 
address his peripheral vestibular symptoms which he believed 
were present at that time.  See, e.g., T. at 6-7.  In 
particular, he testified that, at that examination, he denied 
experiencing any vertigo because he did not understand the 
meaning of the term.  He maintains that, if he had been asked 
if he experienced dizziness, he would have responded in the 
affirmative.  T. at 4.  

Significantly, however, at the October 1967 examination, the 
veteran was clearly given an opportunity to describe his 
symptoms.  In so doing, he complained of ringing in both ears 
since 1956 as well as a deterioration of his hearing acuity.  
He described no other symptoms of ear pathology, including 
any dizziness or balance problems.  In any event, the Court 
has held that any failure on the part of VA in fulfilling its 
duty to assist a claimant does not constitute CUE.  Luallen 
v. Brown, 8 Vet. App. 92 (1995) & Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

Even assuming that the veteran's CUE claim is facially 
sufficient, the Board finds no CUE in the December 8, 1967 
adjudication.  According to the evidence of record at the 
time of that prior determination, service treatment records 
were negative for complaints, or findings of a peripheral 
vestibular disorder manifested by dizziness and imbalance.  
The October 1967 VA examination provided no findings, or a 
diagnosis, of a peripheral vestibular disorder.  Although the 
veteran was given an opportunity to discuss his ear problems 
at the time of that post-service evaluation, he failed to 
describe any dizziness or balance symptoms.  

Also of significance to the Board is the fact that, in the VA 
Form 21-526, Veteran's Application For Compensation Or 
Pension (Form 21-526), which the veteran filed in September 
1967, he discussed, in pertinent part, only a "hearing 
[loss] condition due to [an] aircraft accident [in] 1958 or 
1959."  In that document, the veteran made no reference to 
any dizziness or balance problems.  In fact, at no time prior 
to the RO's December 8, 1967 rating action-including in the 
service treatment records, in the Form 21-526, or at the 
October 1967 VA examination-did the veteran complain of 
dizziness or imbalance.  

The determinative question in this case is not whether it 
would have been reasonable for an adjudicator to have 
considered and to have granted service connection for the 
veteran's peripheral vestibular disorder in December 1967.  
Rather, the question at this stage is whether, given the law 
extant at that time, and the evidence then of record, it is 
absolutely clear that a different result should have ensued.  
Here, the Board must answer that question in the negative.  
Evidence available at the time of the December 8, 1967 
decision was completely negative for complaints, findings, or 
diagnoses of a peripheral vestibular disorder.  Based on the 
absence of such evidence, the RO did not commit CUE in 
failing to adjudicate (and grant) service connection for a 
peripheral vestibular disorder in the December 8, 1967 
decision.  


ORDER

A finding of CUE in the RO's December 8, 1967 failure to 
grant service connection for a peripheral vestibular disorder 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


